 

EXHIBIT 10.2

Gossamer Bio, Inc.

Gossamer Bio Services, Inc.

 

 

 

June 3, 2019

 

 

Faheem Hasnain
c/o Gossamer Bio, Inc.
3013 Science Park Road

San Diego, CA 92121

 

Dear Mr. Hasnain:

 

The purpose of this letter agreement (this “Agreement”) is to memorialize the
terms and conditions of your continued service as Chairman of the Board of
Directors (the “Board”) of Gossamer Bio, Inc. (“Parent”).  Effective as of June
3, 2019 (the “Effective Date”), your employment with Gossamer Bio Services, Inc.
(“Gossamer Services”, a wholly-owned subsidiary of Parent, and together with
Parent, collectively the “Company”), will cease and you will transition from the
position of Executive Chairman to non-executive Chairman of the Board.  This
Agreement supersedes and replaces that certain offer letter dated January 4,
2018 between you and the Company (the “Offer Letter”).

 

1.Transition.  As of the Effective Date, your employment with the Company in the
position of Executive Chairman will terminate, and you shall continue to serve
as non-executive Chairman of the Board until the earlier of your resignation,
removal from the Board or death, or your successor as Chairman of the Board is
duly appointed by the Board; provided, however, nothing contained herein shall
adversely affect your rights to be elected to the Board by the stockholders of
Parent pursuant to Parent's bylaws and applicable law. For the avoidance of
doubt, all references in this Agreement to your “service with the company” or
“employment with the Company”, shall include your employment or service with the
Company and any of its affiliates and subsidiaries, as applicable. During the
term of your services as Chairman of the Board, the Company will provide you
with work space at the Company's offices as needed and such technical and
administrative support (by Lisa Evans).  You will also retain your Company email
address for so long as you continue to serve as Chairman of the Board.  As of
the Effective Date, you currently serve on a number of boards of directors of
for-profit and non-profit companies or organizations, other than the Board.  You
agree that, during your term of service on the Board, you will not increase the
total number of for-profit or non-profit boards of directors on which you serve
without the consent of the Board.

 

2.Compensation.

 

(a)Following the Effective Date.  

 

(i)Following the Effective Date, you will be compensated for your service as
Chairman of the Board in accordance with the Company’s policy for non-employee
members of the Board (the "Director Compensation Policy"), provided, that the
equity awards previously granted to you in connection with your service as an
employee will continue to vest based on your service on the Board, as further
described below.  Notwithstanding the foregoing or anything to the contrary in
the Director Compensation Policy, you will not receive the annual equity award
to be granted to non-employee members of the Board pursuant to the Director
Compensation Policy on the date of the 2019 annual meeting of the Company's
shareholders. However, commencing in 2020 and annually thereafter during the
term of your service as Chairman of the Board, you will receive an equity award
equal to two times the standard annual equity award outlined in the Company’s
Director Compensation Policy. These annual

1

 

--------------------------------------------------------------------------------

 

equity awards will be granted to you at the same time as the other non-employee
members of the Board receive their annual equity awards under the Director
Compensation Policy.

(ii)In addition, for the period beginning on the Effective Date and ending on
June 30, 2022 (or, if earlier, (i) the date on which your service with the
Company terminates or (ii) the date you become eligible to receive the
equivalent or increased healthcare coverage by means of subsequent employment or
self-employment) (the “Coverage Period”), the Company shall arrange to provide
you and/or your eligible dependents who were covered under the Company’s health
insurance plans as of the Effective Date with comparable health (including
medical and dental) insurance benefits to those provided to you and your
dependents immediately prior to the Effective Date, which continuation coverage
shall be provided, to the extent possible, under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or Cal-COBRA, if
applicable).  During the Coverage Period, the Company shall pay (A) the premiums
for such coverage (calculated by reference the premium as of the Effective Date)
less (B) the amount you would have had to pay to receive group health coverage
for yourself and your dependents based on the cost sharing levels in effect on
the Effective Date.  If the Company is not reasonably able to continue health
insurance benefits coverage under the Company’s insurance plans or if such
coverage would violate applicable law or result in adverse tax consequences for
you or the Company, the Company shall instead pay to you the foregoing monthly
amount as a taxable monthly payment for the Coverage Period (or any remaining
portion thereof).  You shall notify the Company immediately if you become
eligible to receive the equivalent or increased healthcare coverage by means of
subsequent employment or self-employment.

 

(b)On the Effective Date.  On your last day of employment, you will receive your
accrued but unpaid base salary and all accrued but unused paid time off through
the last day of your employment, in accordance with the Company’s then-current
payroll policies and practices.  The Company shall promptly reimburse you for
all reasonable and properly out-of-pocket business expenses that are submitted
by you in accordance with the Company’s policies.  Except as provided in this
Agreement, your entitlement to benefits from the Company, and eligibility to
participate in the Company’s benefit plans, shall cease on the Effective Date,
except to the extent provided in this Agreement or you elect to and are eligible
to receive continued healthcare coverage pursuant to COBRA, for yourself and any
covered dependents, in accordance with the provisions of COBRA. In addition, the
Company shall pay your 2019 target annual bonus, prorated for the portion of
2019 elapsed through the Effective Date, in an amount equal to $99,750.00,
within ten days following the Effective Date.

 

3.Equity.

 

(a)Existing Equity.  As of the Effective Date, you and/or your family
trust  hold, in the aggregate, 3,372,109 shares of Parent’s common stock
(“Common Stock”), originally issued pursuant to certain stock issuance
agreements, stock purchase agreements or restricted stock purchase agreements
(the “Existing Equity”), and, in the case of a portion of the Existing Equity,
subjected to vesting as set forth in the Offer Letter (collectively, the
“Restricted Stock Agreements”), as set forth and more fully described on Exhibit
A attached hereto.  As of the Effective Date, 2,429,912 shares of the Existing
Equity remain unvested and subject to repurchase or forfeiture restrictions
under the Restricted Stock Agreements (the “Restricted Shares”), as set forth
and more fully described on Exhibit A attached hereto.  

 

You have also been granted stock options to purchase an aggregate of 43,500
shares of Parent Common Stock pursuant to the stock option agreement identified
on Exhibit A attached hereto (the “Stock Option Agreement”).  

 

The Restricted Stock Agreements and the Stock Option Agreement are referred to
collectively herein as the “Equity Agreements.”

 

(b)Continued Vesting; No Break in Service.  There will be no break in service
under the Equity Agreements as a result of the transition occurring on the
Effective Date, and you will retain all right, title and interest you have in
any Restricted Shares and the Stock Options granted to you by the Company prior
to the Effective Date.  You and the Company hereby agree that, notwithstanding
any

2

 

--------------------------------------------------------------------------------

 

provisions in the Equity Agreements or any other agreement between you and the
Company to the contrary, (i) all of your Restricted Shares and Stock Options
shall continue to vest, and the exercisability of such Stock Options shall
continue, in accordance with the vesting schedules provided in the Equity
Agreements, subject to and based on your continued service as a member of the
Board, and (ii) the accelerated vesting provisions applicable to such Restricted
Shares and Stock Options shall be as provided in this Agreement, including
without limitation, any defined terms related thereto.  The Equity Agreements
are hereby amended to be consistent with the foregoing, including all references
therein to your “termination of employment” therein which are hereby amended to
be references to your termination of service as a member of the Board.

 

(c)Acceleration Provisions.

 

(i)In the event your service on the Board is terminated at any time without
Cause (as defined below) (excluding by reason of your death and Disability (as
defined below)) or by you for Good Reason (as defined below) in each case prior
to a Change in Control, then the vesting of any Restricted Shares and Stock
Options issued to you shall be accelerated for twelve (12) months of additional
vesting from the date of such termination.

 

(ii)In the event your service on the Board is terminated at any time without
Cause (excluding by reason of your death and Disability) or by you for Good
Reason, in each case on or within twelve (12) months after a Change in Control,
then you shall be entitled to full vesting of any unvested portion of the
Restricted Shares and Stock Options then held by you, which shall no longer be
subject to any restrictions or forfeiture on the date of such termination.  

 

(iii)In the event your service on the Board is terminated at any time by reason
of your death or Disability, then the Company shall provide that the greater of
(i) fifty percent (50%) of the unvested portion of the Restricted Shares and
Stock Options then held by you immediately prior to such termination and (ii)
the portion of such Restricted Shares and Stock Options then held by you that
would have otherwise vested in the (12) month period following the date of such
termination, shall vest and shall no longer be subject to any restrictions or
forfeiture on the date of such termination

 

(iv)Notwithstanding anything to the contrary in the foregoing, you will not be
entitled to receive any of the foregoing accelerated vesting upon a termination
of your service on the Board unless, within sixty (60) days following the date
of termination, you, or in the event of your death or Disability, your legal
representatives, have executed a general release of all known and unknown claims
and covenant not to sue in the form attached hereto as Exhibit B (with such
changes to such form to help ensure enforceability under applicable law) (the
“Release”) and any revocation period thereunder has lapsed without exercise by
you (or your legal representatives) of such revocation right.

 

(d)Defined Terms.  

 

(i)For purposes of this Agreement, “Change in Control” shall have the meaning
set forth in the Gossamer Bio, Inc. 2019 Incentive Award Plan, as in effect on
the Effective Date (the “Equity Plan”).

 

(ii)As used herein, “Cause” means: (A) a willful and material act of dishonesty
by you in connection with the performance of your duties as member of the Board;
(B) your conviction of, or plea of guilty or nolo contendere to, a felony (other
than a traffic offense that does not result in a fatality), or any crime
involving fraud or embezzlement that the Board reasonably determines has had or
is reasonably likely to have a materially detrimental effect on the Company’s
reputation or business; (C) your gross misconduct in the performance of your
duties as a member of the Board; (D) your willful and material unauthorized use
or disclosure of any proprietary information or trade secrets of the Company or
any other party to whom you owe an obligation of nondisclosure as a result of
your relationship with the Company; (E) your willful and material breach of any
obligations under any written agreement or written covenant with the Company; or
(F) your continued willful and substantial failure to perform your duties as a
member of the Board (other than as a result of your death or Disability) after
written notice.  Cause shall

3

 

--------------------------------------------------------------------------------

 

not exist unless, in any case, you have first received a written notice from the
Board that sets forth the factual basis for the Board’s determination as to any
behavior or occurrence claimed as Cause and you fail to cure such claimed
behavior or occurrence, if curable, to the reasonable satisfaction of a majority
of the Board within ten (10) business days after receiving such written notice,
in which case your termination date will be the expiration date of the cure
period, if any.  For purposes of this definition of Cause, (i) no act or failure
to act on your part shall be considered “willful” unless it is done or omitted
to be done by you in bad faith and without reasonable belief that the act or
failure to act was in the best interest of the Company, and (ii) while you are
serving on the Board, you shall take no part in any determination as to whether
“Cause” exists hereunder.

 

(iii)As used herein, “Good Reason” means the occurrence of one or more of the
following, without your written consent: (A) your involuntary removal from the
Board or the failure of the stockholders to reelect you to the Board, other than
for Cause; or (B) a material breach by the Company of this Agreement; provided,
however, that Good Reason shall not exist solely if you cease to serve as
Chairman of the Board but continue to serve as a member of the Board.  Any such
event shall not constitute Good Reason unless and until you have provided the
Company with written notice thereof no later than sixty (60) days following the
initial occurrence of such event and the Company shall have failed to remedy
such event (if capable of being remedied) within thirty (30) days of receipt of
such notice, and you must terminate your service on the Board within sixty (60)
days after the expiration of such thirty (30)-day remedial period.  You
acknowledge and agree that the transition occurring on the Effective Date
pursuant to this Agreement does not constitute “Good Reason” for purposes of the
Offer Letter or this Agreement.

 

(iv)As used herein, “Disability” shall have the meaning set forth in the Equity
Plan.

 

(e)Section 409A.  The intent of the parties is that payments and benefits under
this Agreement comply with, or be exempt from Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”)and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith.  For purposes
of Section 409A, your right to receive any installment payments pursuant to this
Agreement will be treated as a right to receive a series of separate and
distinct payments.  Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A.  All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A, including, where
applicable, the requirements that (A) any reimbursement is for expenses incurred
during your lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of any eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (D) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

 

4.Section 280G of the Code.

 

(a)Best Pay Provision.  Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Company
and you (collectively, the “Payments”) (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 4,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be reduced to the extent necessary so that no portion of such
Payments retained by you shall be subject to excise tax under Section 4999 of
the Code; provided, however, such reduction shall only occur if after taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999 of the Code, such reduction results in your receipt
on an after-tax basis, of the greatest amount of benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code; provided, further, that this sentence shall not apply
if, immediately

4

 

--------------------------------------------------------------------------------

 

before the change in ownership or control on which such Payment is contingent or
otherwise relates, no stock in the Company is readily tradeable on an
established securities market or otherwise (as determined  in accordance with
Treasury Reg. Section 1.280G-1 Q&A 6).  In the event of a determination that
such reduction is to take place, reduction shall occur in the following order:
first, reduction of cash payments, which shall occur in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; second, cancellation of accelerated vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and third, reduction of employee benefits, which shall occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis.

 

(b)Calculations.  Unless you and the Company otherwise agree in writing, any
determination required under this Section 4 shall be made in writing by the
Company’s independent public accountants immediately preceding the change in
ownership or control on which such Payments are contingent or otherwise relate
(the “Accountants”), whose determination shall be conclusive and binding upon
you and the Company for all purposes. For purposes of making the calculations
required by this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely in reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 4. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4(a). If the limitation set forth in this Section 4
is applied to reduce an amount payable to you, and the Internal Revenue Service
successfully asserts that, despite the reduction, you have nonetheless received
payments which are in excess of the maximum amount that could have been paid to
you without being subjected to any excise tax, then, unless it would be unlawful
for the Company to make such a loan or similar extension of credit to you, you
may repay such excess amount to the Company as though such amount constitutes a
loan to you made at the date of payment of such excess amount, bearing interest
at 120% of the applicable federal rate (as determined under Section 1274(d) of
the Code in respect of such loan).

 

5.Restrictive Covenants.

 

(a)No Other Agreements.  You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from carrying
out your responsibilities for the Company or which is in any way inconsistent
with the terms of this Agreement.

 

(b)PIIA.  You have previously executed the Company’s Proprietary Information and
Inventions Assignment Agreement, which is attached hereto as Exhibit C (“PIIA”),
and agree that you shall continue to be bound by the terms and conditions of the
PIIA.  Notwithstanding any other provision in the PIIA or any other agreement
between you and the Company, Company Confidential Information shall not include
any information that (i) is or becomes generally used in the industry or
publicly available through lawful means and absent any wrongful conduct by you
or others; (ii) any information that was known by you or lawfully in your
possession prior to your employment with the Company; and (iii) is independently
developed or lawfully disclosed to you by a third party that is unrelated to the
Company and is not bound by obligations of confidentiality to the Company with
respect to such information.

 

(c)Defend Trade Secrets Act Notice of Immunity Rights. You acknowledge that the
Company has provided you with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) you shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of Confidential Information (as defined in the PIIA) that
is made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law; (ii) you shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of Confidential
Information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under

5

 

--------------------------------------------------------------------------------

 

seal; and (iii) if you file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, you may disclose the Confidential
Information to your attorney and use the Confidential Information in the court
proceeding, if you file any document containing the Confidential Information
under seal, and do not disclose the Confidential Information, except pursuant to
court order.

 

6.Governing Law.  This Agreement will be governed by the laws of the State of
California, without reference to conflicts of laws principles which would result
in the application of the law of any other jurisdiction.

 

7.Notices.  All notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered personally or one (1) business day after being sent by
a nationally recognized overnight delivery service, charges prepaid. Notices
also may be given electronically via PDF and shall be effective on the date
transmitted if confirmed within 48 hours thereafter by a signed original sent in
the manner provided in the preceding sentence.  Notice to you shall be sent to
your most recent residence and personal email address on file with the
Company.  Notice to the Company shall be sent to its physical address set forth
on the first page hereto and addressed to the Chief Executive Officer of Parent,
with a copy to the Chairman of the Compensation Committee of the Board, at the
email address provided by the Company for such person.

 

8.Entire Agreement; Miscellaneous.  This Agreement, together with any documents
relating to the Company equity held by you, any stock grant notices or stock
agreements referenced herein and the PIIA, including the Equity Agreements,
constitutes the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral, including, without limitation, the Offer Letter.  The
terms of this Agreement only be modified in a specific writing signed by you and
an authorized representative of the Company.  The invalidity or unenforceability
of any provision or provisions of this Agreement will not affect the validity or
enforceability of any other provision hereof, which will remain in full force
and effect.  The terms in this Agreement may only be modified in writing and
signed by you and a member of the Board.  In the event of any conflict between
any of the terms in this Agreement and the terms of any other agreement between
you and the Company, the terms of this Agreement will control.  This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this Agreement by facsimile
or other electronic signature is legal, valid and binding for all purposes.

 

9.Arbitration.  To aid in the rapid and economical resolution of any disputes
that may arise in the course of the employment relationship, you and the Company
agree that any and all disputes, claims, or demands in any way arising out of or
relating to the terms of this Agreement, Company equity held by you (including,
but not limited to, the Existing Equity), your employment or service
relationship with the Company, or the termination of your relationship with the
Company, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Diego, California, conducted before
a single neutral arbitrator selected and administered in accordance with the
employment arbitration rules & procedures or then applicable equivalent rules of
JAMS (the “JAMS Rules”) and the Federal Arbitration Act, 9 U.S.C. Sec. 1, et
seq.  A copy of the JAMS rules may be found on the JAMS website at
www.jamsadr.com and will be provided to you by the Company upon request.  BY
AGREEING TO THIS ARBITRATION PROCEDURE, YOU AND THE COMPANY WAIVE THE RIGHT TO
RESOLVE ANY SUCH DISPUTE, CLAIM OR DEMAND THROUGH A TRIAL BY JURY OR JUDGE OR BY
ADMINISTRATIVE PROCEEDING IN ANY JURISDICTION.  You will have the right to be
represented by legal counsel at any arbitration proceeding, at your
expense.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The arbitrator shall administer and conduct any arbitration in
accordance with California law and shall apply substantive and procedural
California law to any such dispute, claim or demand, without reference to any
conflict-of-law provisions of any jurisdiction.  To the extent that the JAMS
Rules conflict with California law, California law shall take precedence.  The
parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the

6

 

--------------------------------------------------------------------------------

 

arbitration award.  Nothing in this Agreement is intended to prevent either you
or the Company from obtaining injunctive relief (or any other provisional
remedy) in any court of competent jurisdiction pursuant to California Code of
Civil Procedure Section 1281.8 to prevent irreparable harm (including, without
limitation, pending the conclusion of any arbitration).  The Company shall pay
the arbitrator’s fees, arbitration expenses and any other costs unique to the
arbitration proceeding (recognizing that each side shall bear its own
deposition, witness, expert and attorney’s fees and other expenses to the same
extent as if the matter were being heard in court).

 

10.Withholding and Other Deductions. All compensation payable to you hereunder
shall be subject to such deductions as the Company is from time to time required
to make pursuant to law, governmental regulation or order.

 

[Signature Page Follows]

 




 

7

 

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of the foregoing terms and conditions by
returning a signed copy of this Agreement.

 

Very truly yours,

 

Gossamer Bio Services, Inc.

 

 

By: /s/ Sheila Gujrathi

 

 

Gossamer Bio, Inc.

 

 

By: /s/ Sheila Gujrathi

 

Accepted and agreed:

 

 

/s/ Faheem Hasnain

Faheem Hasnain

 

 

 

[Gossamer Bio Services, Inc. – Signature Page]

--------------------------------------------------------------------------------

 

Exhibit A

 

Outstanding Equity and Restricted Shares

 

3,313,510 shares issued pursuant to certain stock issuance and restricted stock
purchase agreements, which includes 2,429,912 shares subject to forfeiture. The
shares subject to forfeiture vest in equal monthly installments so that all of
the shares will be released from the forfeiture restriction on January 4, 2023,
subject to Mr. Hasnain’s continuous services to the Parent on each such vesting
date.

9

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Release

 

 

In consideration of the accelerated vesting provided and to be provided to me by
Gossamer Bio, Inc., Gossamer Bio Services, Inc., or any affiliate or successor
thereof (the “Company”) pursuant to that certain letter agreement with Company
dated June 3, 2019 (the “Agreement”), and in connection with the termination of
my service with the Company, the Company and I agree to the following, including
a general release as specified below (the “Release”).

 

1.On behalf of myself, my heirs, executors, administrators, successors and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release (except with
respect to accelerated vesting under the Agreement and any other rights that I
have accrued under the benefit plans and equity award plans of the
Company).  The claims subject to this release include, but are not limited to,
those relating to my employment or service with Company and/or any predecessor
to the Company and the termination of such employment or service.  All such
claims (including related attorneys’ fees and costs) are barred without regard
to whether those claims are based on any alleged breach of a duty arising in
statute, contract or tort.  This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity.

2.The parties agree to apply California law in interpreting the
Release.  Accordingly, I further waive any rights under Section 1542 of the
Civil Code of the State of California or any similar state statute.  Section
1542 states:

“A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”  

This Release does not extend to, and has no effect upon, (a) any benefits that
have previously accrued, and to which I have become vested or otherwise entitled
to, under any agreement, benefit plan, program or policy sponsored or maintained
by the Company; (b) my right to indemnification and/or contribution, advancement
or payment of related expenses by the Company under any written indemnification
or other agreement between the parties; (c) my right to continued coverage by
the Company’s director’s and officer’s insurance, other insurance policies of
the Company, COBRA or any similar state law; (d) any claims for breach of this
Release or the Agreement; (d) any claims that may not be released by private
agreement; and (f) any claims arising after the date I sign the Release.

3.In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release.  I
understand that nothing in the Release will prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver, such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek state disability or unemployment benefits; (c) my right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; (d) my right to file a charge or complaint with a government agency
such as but not limited to the Equal Employment Opportunity Commission, the
National Labor Relations

10

--------------------------------------------------------------------------------

 

Board, the Department of Labor, the California Department of Fair Employment and
Housing, or other applicable state agency; and (e) my right to communicate or
cooperate with any governmental agency and to receive awards from or by a
government agency for providing information.  Moreover, I will continue to be
indemnified for my actions taken while employed by or providing services to the
Company to the same extent as other then-current or former directors and
officers of the Company under the Company’s Certificate of Incorporation and
Bylaws and the Indemnification Agreement between me and the Company, if any, and
I will continue to be covered by the Company’s directors and officers liability
insurance policy as in effect from time to time to the same extent as are other
then-current or former directors and officers of the Company, each subject to
the requirements of the laws of the State of Delaware.

4.I understand and agree that Company will not provide me with the Termination
Benefits unless I execute the Release.  I also understand that I have received
or will receive, regardless of the execution of the Release, all wages owed to
me together with any accrued but unused paid time off, less applicable
withholdings and deductions, earned through my termination date.

5.In my existing and continuing obligations to Company, I have returned to
Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys and any materials of
any kind which contain or embody any proprietary or confidential information of
Company (and all reproductions thereof).  I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).

6.I represent and warrant that I am the sole owner of all claims relating to my
employment or service with Company and/or with any predecessor of Company and
that I have not assigned or transferred any claims relating to my employment or
service to any other person or entity.

7.I agree to keep the Termination Benefits and the provisions of the Release
confidential and not to reveal its contents to anyone except my lawyer, my
accountant, my spouse or other immediate family member and/or my financial
consultant, or as required by legal process or applicable law or otherwise
responding accurately and fully to any question, inquiry or request for
information or documents, including, without limitation, in any criminal, civil,
or regulatory proceeding or investigation, or as necessary in any action for
enforcement or claimed breach of this Release or any other legal dispute with
the Company.  Nothing in this Agreement shall prohibit me from reporting or
disclosing information under the terms of the Company’s Reporting Suspected
Violations of Law Policy or such similar policy as the Company may have in
effect from time to time.

8.I understand and agree that the Release will not be construed at any time as
an admission of liability or wrongdoing by either the Company Releasees or me.

9.I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance.  The Company agrees that it shall
not, and shall cause its directors, executive officers, employees and
representatives not to, make any negative or disparaging statements or comments,
either as fact or as opinion, about you.  Nothing in this paragraph will
prohibit me or the Company from providing truthful information in response to a
subpoena or other legal process.  

10.Any controversy or claim arising out of or relating this Release, its
enforcement or interpretation, or because of an alleged breach, default or
misrepresentation in connection with any of its provisions, will be submitted to
arbitration consistent with the terms of the Agreement.

11

--------------------------------------------------------------------------------

 

11.As a condition of my receipt of the Termination Benefits, I agree that, upon
reasonable notice (after taking into account, to the extent reasonably
practicable, my other personal and business commitments) and without the
necessity of Company obtaining a subpoena or court order, I will provide
reasonable cooperation to Company in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), or the decision
to commence on behalf of the Company any suit, action or proceeding, any
investigation and/or any defense of any claims asserted against the Company or
any of the Company’s current or former directors, officers, employees, partners,
stockholders, agents or representatives of any of the foregoing, and any ongoing
or future investigation or dispute or claim of any kind involving the Company
that relates to events occurring during my employment or service as to which I
may have relevant information and any other matter for which I was responsible
or had knowledge of through date of my termination of employment or
service.  Such cooperation may include, but will not be limited to, providing
background information within my knowledge; aiding in the drafting of
declarations; executing declarations or similar documents; testifying or
otherwise appearing at investigation interviews, depositions, arbitrations or
court hearings; and preparing for the above-described or similar
activities.  Upon the reasonable request of Company, I agree to cooperate with
the transition of my job responsibilities on any termination of service and
cooperate in providing information on matters on which I was involved while an
employee or member of the Board.

12.As provided in the Older Workers Benefit Protection Act, I am hereby advised
and agree that:

(a)I have had at least twenty-one (21) calendar days in which to consider
whether to execute the Release, no one hurried me into executing the Release
during that period and no one coerced me into executing the Release.  If I
signed this Release prior to the expiration of the twenty-one (21) day period, I
did so voluntarily and waive the balance of the twenty-one (21) day period.  I
understand that the offer of the Termination Benefits and the Release will
expire on the twenty-second (22nd) calendar day after my termination date if I
have not accepted it by that time.  

(b)I am hereby advised to consult with a lawyer before signing this Agreement.

(c)This Release provides for consideration in addition to any amount I am
otherwise entitled to receive without signing this Release.

(d)This Release does not release any claims arising out of events occurring
after I sign this Release

(e)I may revoke this Agreement within the seven (7) day period following the
date on which I signed this Release.  I understand that if I revoke this
release, the Company will not be obligated to provide the Termination
Benefits.  I further understand that Company’s obligations under the Release
will not become effective or enforceable until the eighth (8th) calendar day
after the date I sign the Release provided that I have timely delivered it to
Company (the “Release Effective Date”) and have not timely revoked it.  I
understand that the acceleration benefits will become available to me at such
time after the Release Effective Date.

 

13.In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release contains our entire understanding regarding
eligibility for Termination Benefits and supersedes any or all prior
representations and agreements regarding the subject matter of the
Release.  However, the Release does not modify, amend or supersede written
Company agreements that are consistent with enforceable provisions of the
Release such as the Agreement, my confidential information and invention
assignment agreement, and any stock, stock option and/or stock purchase
agreements between Company and me.  Once effective and enforceable, this Release
can be changed only by another written agreement signed by me and an authorized
representative of Company.

12

--------------------------------------------------------------------------------

 

14.Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction or government agency to be wholly or partially invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above will otherwise
remain effective to release any and all other claims.  I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.

15.The Termination Benefits provided and to be provided to me by the Company
consist of the applicable benefits and payments in accordance with the
Agreement.

16.The Release may be executed in any number of counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of the Release
by facsimile or other electronic signature is legal, valid and binding for all
purposes.

17.The Release will be governed by and enforced under California law, without
regard to its conflict of law rules that would result in the application of the
laws of any other jurisdiction.

[Signature page follows]

 




13

--------------------------------------------------------------------------------

 

ACCEPTANCE OF RELEASE

 

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

 

EFFECTIVE UPON EXECUTION BY THE UNDERSIGNED AND THE COMPANY.

 

 

Executed this ____ day of _____, 20__

 

 

 

_____________________________________

 

 

 

Agreed and Accepted:

 

Gossamer Bio Services, Inc.

 

 

___________________________

By:  

Title:

Date:

 

 

Gossamer Bio, Inc.

 

 

___________________________

By:  

Title:

Date:

 

 

 

14

--------------------------------------------------------------------------------

 

Exhibit C

 

GOSSAMER BIO SERVICES, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms an agreement (“Agreement”) between you and Gossamer Bio
Services, Inc., a Delaware corporation (the “Company,” which term includes the
Company’s parent, Gossamer Bio, Inc. (“Parent”), Parent’s subsidiaries, and any
other entity in which I am asked to provide services for, and each of their
respective successors and assigns), which is a material part of the
consideration for my employment and continued employment by the Company:

PROPRIETARY INFORMATION. I understand that my employment creates a relationship
of confidence and trust between me and the Company with respect to Proprietary
Information of the Company, its business partners or its customers or suppliers
which may be learned by me during the period of my employment or any period
prior thereto wherein I was performing services for the Company or any
predecessor thereof. For purposes of this Agreement, “Proprietary Information”
is any information, data, trade secret or know-how (whether in tangible or
electronic form or maintained in mind or memory or in another intangible form of
expression) that was or is developed by, or became or becomes known by the
Company or me in relation to my employment with the Company or otherwise
concerns the business, operations, products, or technology of the Company, or
was or is assigned or otherwise conveyed to the Company. “Proprietary
Information” also includes, without limitation, all financial, business,
scientific, technical, economic and/or engineering information, including
without limitation, business strategies, business plans, forecasts, strategies,
development plans, promotional and marketing objectives, results of research,
trials or operations, pricing, customer lists, supplier lists, patent
disclosures, patent applications, know-how, trade secrets, compilations, ideas,
inventions, improvements, research, discoveries, techniques, methods, processes,
manufacturing techniques, procedures, formulations, designs, patterns, drawings,
flow charts, schematics, tooling, plans, configurations, specifications,
documents, data sheets, mock-ups, models, compounds, compositions, structures,
prototypes, programs, computer code, algorithms, mechanisms, materials,
equipment, samples, test results, opinions, data, analysis, the salaries,
duties, qualifications, performance levels, and terms of compensation of other
employees and other proprietary information. Proprietary Information does not
include any of the foregoing items that is or has become publicly and widely
known and made generally available through no wrongful act of mine or of others
who were under confidentiality obligations as to the item or items involved.

COVENANTS AND AGREEMENTS. In consideration of my employment by the Company and
the compensation received by me from the Company from time to time, I hereby
agree as follows:

Confidentiality. At all times, both during my employment by the Company and
after its termination, I will keep in confidence and trust and will not use or
disclose any Proprietary Information or anything relating to it without the
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties to the Company.

Defend Trade Secrets Act Notice of Immunity Rights. I acknowledge that the
Company has provided me with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of Proprietary Information that is made in confidence to
a Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law; (ii) I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of Proprietary Information that is made in a complaint or
other document filed in a

15

--------------------------------------------------------------------------------

 

lawsuit or other proceeding, if such filing is made under seal; and (iii) if I
file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, I may disclose the Proprietary Information to my attorney and
use the Proprietary Information in the court proceeding, if I file any document
containing the Proprietary Information under seal, and do not disclose the
Proprietary Information, except pursuant to court order.

Return of Company Documents. In the event of the termination of my employment by
me or by the Company for any reason, I shall return all physical and electronic
documents and records and all apparatus, equipment and other property, or any
reproduction of such property, whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by myself or others in
connection with my employment, to the Company immediately as and when requested
by the Company.

Disclosure of Inventions. I will promptly disclose to the Company, or any
persons designated by it, all Inventions made or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment or any period prior thereto wherein I was performing
services for the Company or any predecessor thereof, in sufficient detail to
enable the Company to practice such inventions. “Inventions” includes all
improvements, inventions, discoveries, formulas, ideas, circuits, mask works,
works of authorship, processes, computer programs, algorithms, techniques,
schematics, industrial designs, know-how and data, whether or not patentable. I
will also disclose to the Company all Inventions conceived, reduced to practice,
or developed by me within six (6) months of the termination of my employment
with the Company. Such disclosure shall be received by the Company in confidence
and does not extend the assignment made in Section 2(e) below.

Ownership; Assignment of Inventions. I agree that all Proprietary Information,
and all Inventions which I make, conceive, reduce to practice or develop (in
whole or in part, either alone or jointly with others) during my employment or
any period prior thereto wherein I was performing services for the Company or
any predecessor thereof, are and shall be the sole property of the Company to
the maximum extent permitted by law. I hereby assign to the Company any and all
rights I may have or acquire in such Inventions and/or in any other Proprietary
Information of the Company and any and all worldwide patents, patent
applications, copyrights, mask work rights, industrial design rights, trade
secret rights and other intellectual property rights related thereto or
resulting therefrom. The Company’s ownership and my assignment hereunder shall
not extend to Inventions that (a) qualify fully under the provisions of
Section 2870 of the California Labor Code, a copy of which is attached hereto as
Exhibit A, if I am employed in California or (b) I developed entirely on my own
time without using the Company’s equipment, supplies, facilities, or trade
secret information except for those inventions that either: (1) relate at the
time of conception or reduction to practice of the invention to the Company’s
business, or actual or demonstrably anticipated research or development of the
Company; or (2) result from any work performed by me for the Company.

Assignment of Moral Rights. In addition to the foregoing assignment of
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company any and all “Moral Rights” (as defined below) that I may have in or with
respect to any Invention. I also hereby forever waive and agree never to assert
any and all Moral Rights I may have in or with respect to any Invention, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of an invention to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

16

--------------------------------------------------------------------------------

 

Work for Hire. I acknowledge and agree that any copyrightable works prepared by
me within the scope of my employment are “works for hire” under the Copyright
Act and that the Company will be considered the author and owner of such
copyrightable works.

Prior Inventions. I have attached as Exhibit B a complete list of all Inventions
or improvements that relate to the business of the Company or actual or
demonstrably anticipated research or development of the Company, that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to my employment by the Company or any period prior thereto wherein
I was performing services for the Company or any predecessor thereof that I
desire to clarify for the record are not Inventions which are to be assigned to
Company under this Agreement, and I covenant that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
Inventions and improvements at the time of signing this Agreement. I will not
use any prior Inventions in the performance of my duties without the prior
express written consent of my supervisor, and if I do (but only if I do), I
hereby grant to Company a perpetual, irrevocable, royalty-free, worldwide,
full paid-up, transferable, sub-licensable, right and license to use and exploit
the same.

Enforcement of Inventions; Further Actions. I agree to perform, during and after
my employment, all acts deemed necessary or desirable by the Company to permit
and assist it, at the Company’s expense, in obtaining, maintaining and enforcing
patents, copyrights, trade secret rights, rights with respect to mask works or
other rights on such Inventions and/or any other Inventions I have or may at any
time assign to the Company and any designee of the Company in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorneys-in-fact to act for and in my behalf and instead of
me, to execute and file any applications or related filings and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, trade secret rights, rights with respect to mask works or other
rights thereon with the same legal force and effect as if executed by me.

Records. I agree to keep and maintain adequate and current records (in the form
of notes, sketches, drawings and in any other form that may be required by the
Company) of all Proprietary Information developed by me and all Inventions made
by me during the period of my employment at the Company, which records shall be
available to and remain the sole property of the Company at all times.

Non-Competition. During the period of my employment with the Company, without
the prior written approval of an executive officer of the Company (or if I am an
executive officer of the Company, without the prior approval of the Company’s
Board of Directors), I will not, either as an employee, employer, consultant,
agent, principal, partner or officer, engage or participate in any employment,
business or activity that is directly competitive with the business or proposed
business of the Company, and will not assist any other person or organization in
directly competing with the Company, or in preparing to engage in direct
competition with the business or proposed business of the Company. The
provisions of this section shall apply both during normal working hours and at
all other times, including, without limitation, nights, weekends and vacation
time, while I am employed by the Company.

No Solicitation. During the term of my employment and for one (1) year
thereafter, I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity, or otherwise encourage or solicit any employee of the Company to leave
the Company for any reason or to devote less than all of any such employee’s
efforts to the affairs of the Company; provided that the foregoing shall not
affect any

17

--------------------------------------------------------------------------------

 

responsibility I may have as an employee of the Company with respect to the bona
fide hiring and firing of Company personnel.

No Conflicting Obligations. I represent that my performance of all the terms of
this Agreement will not breach any agreement or obligation to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment with the Company. I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this Agreement
or in conflict with my employment with the Company.

No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless expressly authorized in writing by that
former employer or person. Unless disclosed on Exhibit B hereto, I will use in
the performance of my duties only information which is generally known and used
by persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.

Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

GENERAL PROVISIONS.

Employment. I agree and understand that my employment with the Company
constitutes “AT-WILL” employment and that nothing in this Agreement shall confer
any right with respect to continuation of employment by the Company, nor shall
it interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.

Successors and Assigns. This Agreement shall be effective as of the first day of
my employment by the Company, and shall be binding upon me, my heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
subsidiaries, successors and assigns. I will not assign this Agreement or my
obligations hereunder without the prior written consent of the Company, which
consent may be withheld in the Company’s sole discretion, and any such purported
assignment without consent shall be null and void.

Survival. The provisions of this Agreement shall survive the termination of my
employment and the assignment of this Agreement by the Company to any successor
in interest or other assignee.

Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.

18

--------------------------------------------------------------------------------

 

Titles. The titles and headings appearing at the beginning of the numbered
sections and at the beginning of paragraphs have been inserted for convenience
only and do not constitute any part of this Agreement.

Governing Law; Consent to Personal Jurisdiction. I understand and agree that
this Agreement shall be interpreted and enforced in accordance with the laws of
the State of California without regard to the conflict of laws provisions
thereof. I hereby expressly consent to the personal jurisdiction of the state
and federal courts located in San Diego County, California for any lawsuit filed
there against me by Company arising from or related to this Agreement.

Entire Agreement; Amendment. This Agreement and the Exhibits hereto contain the
entire understanding between the parties relating to the subject matter hereof
and supersede any and all prior agreements, understandings and arrangements,
whether written or oral, between the parties relating to such subject matter
hereof. This Agreement may only be amended in writing by the Company and me and
our respective permitted successors and assigns.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed one
instrument.

[Signature Page Follows]

 

Dated: January 4, 2018

 

/s/ Faheem Hasnain

Faheem Hasnain

 

 

Accepted and agreed:

 

Gossamer Bio Services, Inc.

 

By: /s/ Sheila Gujrathi

 Name: Sheila Gujrathi

Title: President & Chief Operating Officer

 

[SIGNATURE PAGE TO PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT]




19

--------------------------------------------------------------------------------

 

EXHIBIT A

§2870. Application of provision providing that employee shall assign or offer to
assign rights in invention to employer.

(a) Any provisions in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




20

--------------------------------------------------------------------------------

 

EXHIBIT B

Gossamer Bio Services, Inc.

Ladies and Gentlemen:

1. The following is a complete list of all inventions or improvements that
relate to the business of GOSSAMER BIO SERVICES, INC. (the “Company”) or actual
or demonstrably anticipated research or development of the Company, that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my employment by the Company or any period prior thereto wherein
I was performing services for the Company or any predecessor thereof that I
desire to clarify for the record are not Inventions which are to be assigned to
Company under the Company’s Proprietary Information and Inventions Agreement.

☒    No inventions or improvements.

☐    See below:

 

 

 

 

 

Invention Description

  

Patent No.

  

Date of Issue

☐    Additional sheets attached.

2.    I propose to bring to my employment the following materials and documents
of a former employer (provide copies of express written authorizations by former
employer, if applicable):

☒    No materials or documents.

 

 

 

/s/ Faheem Hasnain

Faheem Hasnain

 

 

21